Citation Nr: 9904107	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied a compensable evaluation for right ear 
hearing loss.  As set forth on the cover page of this 
decision, the veteran's claims folder is now in the 
jurisdiction of the Los Angeles RO where in March 1997, he 
testified at a travel board hearing.  In June 1997, the Board 
remanded this matter for additional development of the 
evidence, to include obtaining a VA audiometric examination.


FINDING OF FACT

1.  In July 1993, the veteran submitted a claim for an 
increased rating for right ear hearing loss, contending that 
his disability had worsened.

2.  While the veteran was duly notified at his last known 
address of the time and date of the VA examination scheduled 
in conjunction with his claim for increased rating, he failed 
without good cause to report for such examination in August 
1998.


CONCLUSION OF LAW

The claim for increased evaluation for right ear hearing loss 
is denied for failure to report for a scheduled VA 
examination.  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that in July 1993, the veteran 
filed a claim for an increased rating for right ear hearing 
loss.  In connection with his claim, he was afforded a VA 
audiometric examination in December 1993.  According to the 
examiner, the results of the audiometric examination were 
"very inconsistent" and an auditory brain (evoked) response 
(ABR) evaluation was recommended to establish an estimate of 
the veteran's actual puretone sensitivity.  He underwent a 
second audiometric examination later that month.  Although 
the results of his second audiometric examination were 
"quite improved," the examiner noted that the veteran 
continued to respond inconsistently to puretone stimuli and 
that the audiometric test results were inconsistent with ABR 
measures, which showed that his right ear hearing was within 
normal limits.

Based on these tests results, in addition to the other 
pertinent evidence of record, by August 1994 rating decision, 
the RO denied a compensable evaluation for right ear hearing 
loss.  The veteran appealed the RO determination, and in 
March 1997, he testified at a travel board hearing at the RO 
that his right ear hearing loss had significantly increased 
in severity since the December 1993 VA examination.  He also 
indicated that he had experienced pain and drainage in the 
right ear.

Consistent with the duty to assist the veteran in the 
development of facts pertinent to his claim, in June 1997, 
the Board remanded this matter for additional development of 
the evidence, including scheduling the veteran for VA 
audiometric and ear, nose, and throat examinations to 
determine the current severity of his service-connected right 
ear hearing disability.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992) (holding that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, the VA must provide a new 
examination).  In its remand, the Board found that an 
additional VA audiometric examination was required to 
adequately determine the current severity of the veteran's 
service-connected right ear hearing disability.  

In October 1997, information was received to the effect that 
a complete and thorough search revealed no further records of 
treatment relative to the veteran at the West Los Angeles 
VAMC.  

Copies of records obtained by the RO in 1997 from Kaiser 
Permanente Hospital in Los Angeles reveal that, on audiogram 
in September 1993, the test results were described as "very 
inconsistent" and it was termed "invalid."

The record shows that, pursuant to the Board's remand, by 
December 1997 letter, the RO contacted the veteran at his 
last address of record and notified him that when scheduled 
for VA examination and/or testing, he must report for the 
examination.  He was advised that if he was unable to report, 
he should contact the RO so the examination could be 
rescheduled.  The RO further notified him that failure to 
report for a VA medical examination "will result in 
adjudication on the basis of the evidence of record, or 
denial of your claim."  He was also advised that "[i]t is 
imperative that you keep this office informed of your current 
address and phone number."  The record shows that the letter 
was returned by the postal authorities as undeliverable.  
However, a July 1998 Report of Contact shows that the RO 
contacted the West Los Angeles VA Medical Center, where the 
veteran was an employee, and obtained his new address.  The 
RO then remailed the letter in July 1998 and there is no 
indication that it was returned by the postal authorities.

Also of record is a July 1998 letter to the veteran notifying 
him of the date, time and place of his rescheduled 
examination.  The letter was mailed to him at his last known 
address, and there is no indication that it was returned as 
undeliverable.  The Court has held that the law presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  See Jones v. West, No. 96-
1404 (U.S. Vet. App. Dec. 22, 1998); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  Absent any clear evidence to the contrary, the 
Board presumes that the veteran was properly notified of the 
date and time of the scheduled VA medical examination.

Thereafter, the RO was notified that the veteran had failed 
to report for his scheduled examination in August 1998.  

In a September 1998 Supplemental Statement of the Case (also 
mailed to his most recent address of record), the RO notified 
the veteran of the provisions of 38 C.F.R. § 3.655 regarding 
the consequences of his failure to report for his examination 
and indicated that unless he contacted them within 60 days 
regarding his willingness to report for a new medical 
examination, his claim would be returned to the Board.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Board 
finds that this notice is sufficient to invoke the provisions 
of 38 C.F.R. § 3.655 without violating Bernard v. Brown, 4 
Vet. App. 384 (1993).

The U.S. Court of Veteran's Appeals (Court) has held that 
VA's duty to assist the veteran is not a one-way street; he 
also has an obligation to assist in the adjudication of his 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not, there is no burden on the part 
of the VA to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  He must also be prepared 
to meet his obligations by cooperating with the VA's efforts 
to provide an adequate medical examination and submitting to 
the Secretary all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a) (1998).  

Pursuant to 38 C.F.R. § 3.655(b) (1998), when entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such examination or 
re-examination and the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied (emphasis added).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
veteran or death of an immediate family member.  Id.  

In this case, the veteran filed a claim for increased rating 
for service-connected right ear hearing loss.  The Board 
considered the medical evidence of record and found it 
insufficient to evaluate the veteran's disability.  VA 
examination was determined necessary to establish the degree 
of disability due to the veteran's right ear hearing loss, 
and he was scheduled for medical examination to obtain the 
necessary medical evidence.  Although he was properly 
notified of the time and date of the scheduled examination, 
he failed to appear for the examination and did not provide 
an explanation for his failure to do so.  In view of the 
veteran's lack of cooperation and failure without good cause 
to report for scheduled VA re-examination, his claim for an 
increased rating for right ear hearing loss must be denied.  
38 C.F.R. 3.655(b).  



	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for right ear hearing loss is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 3 -


